Response to Arguments
	In accordance with the AFCP 2.0 program, the after final amendment submitted on 07/15/2022 has been considered by the examiner. However, the amendment would not overcome the rejections, and therefore it is not entered.

Applicant has amended claims 1 by incorporating with the limitations of original claim 7. Applicant further argues that the reference Zhang does not disclose the limitations “the flexible circuit board being provided with a first light source, …… a light guide part arranged at a periphery of the fingerprint recognition area and capable of receiving light emitted by the first light source, …… wherein, the light guide part is an annular light guide, and the fingerprint recognition area is located in an annular ring of the annular light guide, the light guide part is a light guide film, an annular light-shielding part is located on a surface of the annular light guide away from the display screen” of the amended claim 1. 

The examiner respectfully disagrees with applicant’s arguments. Zhang discloses a mobile terminal 100, which are reproduced below for references. The mobile terminal 100 comprises a display screen 110, a light source 232, a light guide film 2312, an optical fingerprint sensor 211, and a flexible circuit board 212. Zhang discloses the light source 232 is disposed on the flexible circuit board 212 and electrically connected with the flexible circuit board 212 (Figs. 1-2 and [0029], [0039]). Zhang also discloses both the light source 232 and the light guide film 2312 are annular ring structures with a hollow center area corresponding to the fingerprint sensing area of the fingerprint sensor 211. Both the light source 232 and the light guide film 2312 are arranged at a periphery of the fingerprint recognition area, and the light guide film 2312 receives and guides the light emitted by the first light source 232. 

    PNG
    media_image1.png
    708
    1321
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    544
    1272
    media_image2.png
    Greyscale

Annotated versions of Zhang’s Figs. 2 and 1
Zhang also discloses an annular frame member 231 is located on a surface of the annular light guide 2312 away from the display screen 110. Although Zhang does not expressly disclose the annular frame member 231  is a light-shielding part, however, it is obvious to one skilled in the art that the frame member 231 is a light-shielding part, otherwise, the light emitted from the light source 232 would leak to the optical sensor 211. The examiner further cites Lin as a reference, Lin (Figs. 1-24) discloses an optical fingerprint sensor similar to that disclosed by Zhang, wherein the frame member 16 of the light source 14 is a light-shielding part to prevent a light leaking from the light source to the optical sensor 12 (Lin, [0039]). Therefore, the combination of Zhang and Lin teaches each and every limitation of the amended claim 1.

Applicant argues that “… although the Fig. 1 and the Fig. 2 shows the light guide film 2312, the light guide 2312 in Zhang cannot be determined to be an annular shape, since the Fig. 1 and the Fig. 2 are only illustrative …” The examiner respectfully disagrees with applicant’s arguments because drawings can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

Applicant also argues that “… there is no display screen in Lin, The Examiner spits the term “annular light-shield part” to “annular part” and “light-shield part” which are rejected based on different reference documents, This is improper.” The examiner respectfully disagrees with applicant’s arguments The examiner respectfully disagrees with applicant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Zhang and Lin, individually or in combination, teaches the limitation “an annular light-shielding part is located on a surface of the annular light guide away from the display screen”.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691